DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
The amendment/remarks received 12/30/2021 have been entered and fully considered.  Claims 1-4 and 6-19 are pending.  Claim 5 is cancelled.  Claims 1, 4, 12, 14, 16, and 18 are amended.  Claims 1-4 and 6-19 are examined herein.

Allowable Subject Matter
Claims 1-4 and 6-19 are allowed.
The following is an examiner’s statement of reasons for allowance:
US 2012/0009457 A1 (“Lee”) discloses a battery module assembly 100 comprising a plurality of battery modules 110 and 120 and a cooling members 200 mounted at the interface between the battery modules 110 and 120 (Abstract; Figs. 1, 4, 5; [0072]-[0073]).  Each of the battery modules comprises a plurality of battery cells ([0043]) and adjacent battery modules are spaced apart a predetermined distance (to accommodate a cooling member 200.  Each battery module includes a module case (Abstract), and battery module 110 includes a first side wall and battery module 120 includes a first side wall facing the first side wall of battery module 110.  The cooling members 200 comprise a heat conductive material ([0036]-[0037], [0039]) and is configured to receive heat generated from the battery modules 110 and 120 ([0037]). 
US 2010/0136404 A1 (“Hermann”) discloses a battery pack 1400 comprising a plurality of cell groups separated by thermal barrier elements 1401, the cell groups and thermal barrier elements being enclosed within enclosure walls 205-208 (Abstract; Fig. 14; [0037]).  The thermal barrier elements comprise a central high thermal conductivity layer 1403.  
The prior art of record, either alone or in combination, does not fairly teach or suggest the battery pack of claim 1, in particular “a first bridge member comprising a heat conductive material and configured to receive heat generated from the first battery module, the first bridge member having a first end wall contacting the first side wall of the first battery module, a second end wall contacting the first side wall of the second battery module and at least one side wall extending between the first end wall and second end wall wherein the first battery module comprises, at a region where the first bridge member is contacted, a bridge mounting portion extending outwardly from the first side wall and configured to support a lower surface of the at least one side wall of the first bridge member in an upward direction.”
The prior art of record, either alone or in combination, does not fairly teach or suggest the battery pack of claim 16, in particular “a first bridge member comprising a heat conductive material and configured to receive heat generated from the first battery module, the first bridge member having a first end wall contacting the first side wall of 
The prior art of record, either alone or in combination, does not fairly teach or suggest the battery pack of claim 18, in particular “a first bridge member comprising a heat conductive material and configured to receive heat generated from the first battery module, the first bridge member having a first end wall contacting the first side wall of the first battery module, a second end wall contacting the first side wall of the second battery module and at least one side wall extending between the first end wall and second end wall; a second bridge member attached to a second side wall of the first battery module; and a heat transfer plate contacting the heat transfer member, wherein the first battery module further comprises a heat transfer member configured to transfer heat between the first bridge member and the second bridge member, and wherein the heat transfer member and heat transfer plate are in top wall of the first battery module.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert Scott Carrico whose telephone number is (571)270-5504. The examiner can normally be reached M-F 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Robert Scott Carrico
Primary Examiner
Art Unit 1727



/Robert S Carrico/Primary Examiner, Art Unit 1727